Citation Nr: 1535302	
Decision Date: 08/18/15    Archive Date: 08/20/15	

DOCKET NO.  10-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar disorder with associated radiculopathy and sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was previously remanded by the Board in March 2009 and August 2012 for additional development.  The case is now, once more, before the Board for appellate review.

This appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The record in this case continues to raise questions as to the etiology of the Veteran's low back disability.  In that regard, in July 2013 correspondence the Veteran indicated that he had recently discovered that his medical records from the United States Postal Service were located in the Correspondence Section of the Office of Personnel Management located at Post Office Box 45 in Boyers, Pennsylvania  16017.  Accompanying that correspondence was VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, listing the Correspondence Section of the Office of Personnel Management located at the aforementioned address.

In January 2014 correspondence the Veteran requested that VA obtain medical records from the Office of Personnel Management Retirement Programs, 1900 E Street, N.W., Washington, D.C.  20415.  Once again, accompanying that correspondence was VA Form 21-4142 listing the Office of Personnel Management Retirement Programs located at the aforementioned address.  To date, it would appear that no attempt has been made to obtain the Veteran's medical records from these branches of the Office of Personnel Management.

In light of the aforementioned, and given VA's duty to continue to attempt to secure Federal records until it is shown that further efforts would be futile, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2012, the date of the Veteran's most recent VA examination, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The AOJ should contact the Office of Personnel Management Correspondence Section, Post Office Box 45, Boyers, Pennsylvania  16017, as well as the Office of Personnel Management Retirement Programs, 1900 E Street, N.W., Washington, D.C.  20415 with a request that they provide copies of any and all records of medical treatment provided the Veteran during his post discharge employment, to include, in particular, any records of treatment during his employment with the United States Postal Service.  Once obtained, all such records should be included in the Veteran's claims folder.  In addition, all attempts to procure those records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The AOJ should then readjudicate the Veteran's claim for service connection for a lumbar disorder with associated radiculopathy and sciatica.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim for benefits since June 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

 of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



